Exhibit 10.42
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is made as of the 22nd day of March,
2010 between Anika Therapeutics, Inc., a Massachusetts corporation (the
“Company”), and Sylvia Cheung (the “Executive”).


WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms contained herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1)  Employment.  Subject to the provisions of Section 4, the term of this
Agreement shall commence on March 22, 2010 and shall remain in effect
indefinitely unless terminated pursuant to Section 4.   The term of this
Agreement may be referred to herein as the “Term.”
 
2)  Position and Duties.  During the Term, the Executive shall serve as the FAB
Integration Director, reporting to the CEO, and shall have responsibility for
managing all tasks and schedules associated with the integration of FAB into the
Company.  Integration responsibilities include managing tasks, through
designated functional-area executives, associated with the accounting and
budgeting process, the manufacturing operations and the transfer of the
production to the U.S., the IT and other infrastructure requirements including
the accounting system and the payroll system, the project prioritization and
re-aligned organizational structure, and the commercial activities associated
with the world-wide distribution of Anika and FAB products.  Notwithstanding the
foregoing, the executive may engage in religious, charitable or other community
activities as long as such services and activities are disclosed to the CEO and
do not materially interfere with the Executive’s performance of his duties to
the Company as provided in this Agreement.
 
3)  Compensation and Related Matters.
 
a)  Base Salary.  The Executive’s initial annual base salary shall be
$185,000.  The Executive’s base salary shall be reviewed annually by the Board
or the Compensation Committee of the Board (the “Compensation Committee”).  The
base salary in effect at any given time is referred to herein as “Base
Salary.”  The Base Salary shall be payable in substantially equal bi-weekly
installments.
 
b)  Incentive Compensation.  The Executive shall be eligible to receive cash
incentive compensation as approved by the Board or the Compensation Committee
from time to time in its sole discretion.  The Executive’s target annual bonus
shall initially be 20% percent of his Base Salary, subject to adjustment in the
sole discretion of the Compensation Committee or the Board.
 
c)  Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him in performing services hereunder
during the Term, in accordance with the policies and procedures then in effect
and established by the Company for its senior executive officers.
 
d)  Other Benefits.  During the Term, the Executive shall be entitled to
continue to participate in or receive benefits under all of the Company’s
Employee Benefit Plans in effect on the date hereof, or under plans or
arrangements that provide the Executive with benefits at least substantially
equivalent to those provided under such Employee Benefit Plans.  As used herein,
the term “Employee Benefit Plans” includes, without limitation, each pension and
retirement plan; supplemental pension, retirement and deferred compensation
plan; savings and profit-sharing plan; stock ownership plan; stock purchase
plan; stock option plan; life insurance plan; medical insurance plan; disability
plan; and health and accident plan or arrangement established and maintained by
the Company on the date hereof for employees of the same status within the
hierarchy of the Company.  During the Term, the Executive shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement which may, in the future, be made available by the Company to its
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plan or
arrangement.   Any payments or benefits payable to the Executive under a plan or
arrangement referred to in this Section 3(d) in respect of any calendar year
during which the Executive is employed by the Company for less than the whole of
such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he is so employed.  Should any such payments or benefits
accrue on a fiscal (rather than calendar) year, then the proration in the
preceding sentence shall be on the basis of a fiscal year rather than calendar
year.
 
 
 

--------------------------------------------------------------------------------

 
e)  Vacations.  The Executive shall be entitled to 20 paid vacation days in each
calendar year, which shall be accrued ratably during the calendar year.  The
Executive shall also be entitled to all paid holidays given by the Company to
its executives.
 
4)  Termination.  The Executive’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances:
 
a)  Death.  The Executive’s employment hereunder shall terminate upon his death.
 
b)  Disability.  The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period.  If any question shall arise as to whether during any period
the Executive is disabled so as to be unable to perform the essential functions
of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Company
shall, submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive.  Nothing in this Section 4(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.
 
c)  Termination by Company for Cause.  At any time during the Term, the Company
may terminate the Executive’s employment hereunder for Cause if at a meeting of
the Board called and held for such purpose, a majority of the Board, exclusive
of the Executive, determines in good faith that the Executive is guilty of
conduct that constitutes “Cause” as defined herein.  For purposes of this
Agreement, “Cause” shall mean:  (i) conduct by the Executive constituting a
material act of willful misconduct in connection with the performance of his
duties, including, without limitation, misappropriation of funds or property of
the Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
commission by the Executive of any felony or a misdemeanor involving moral
turpitude, deceit, dishonesty or fraud, or any conduct by the Executive that
would reasonably be expected to result in material injury to the Company or any
of its subsidiaries and affiliates if he were retained in his position; (iii)
continued, willful and deliberate non-performance by the Executive of his duties
hereunder (other than by reason of the Executive’s physical or mental illness,
incapacity or disability) which has continued for more than 30 days following
written notice of such non-performance from the CEO or the Board; (iv) a breach
by the Executive of any of the provisions contained in Section 8 of this
Agreement; (v) a violation by the Executive of the Company’s employment policies
which has continued following written notice of such violation from the CEO or
the Board, or (vi) willful failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials known to be relevant to such
investigation or the willful inducement of others to fail to cooperate or to
produce documents or other materials in connection with such investigation.  For
purposes of clauses (i), (iii) or (vi) hereof, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive without reasonable belief that the Executive’s act or failure
to act, was in the best interest of the Company and its subsidiaries and
affiliates.
 
d)  Termination Without Cause.  At any time during the Term, the Company may
terminate the Executive’s employment hereunder without Cause.  Any termination
by the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 4(c) and does not result from
the death or disability of the Executive under Section 4(a) or (b) shall be
deemed a termination without Cause.
 
e)  Termination by the Executive.  At any time during the Term, the Executive
may terminate his employment hereunder for any reason, including but not limited
to Good Reason.  For purposes of this Agreement, “Good Reason” shall mean that
the Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events:  (i) a material
diminution in the Executive’s responsibilities, authority or duties; (ii) a
material diminution in the Executive’s Base Salary except for across-the-board
salary reductions based on the Company’s financial performance similarly
affecting all or substantially all senior management employees of the Company;
(iii) a material change in the geographic location at which the Executive
provides services to the Company; or (iv) the material breach of this Agreement
by the Company.  “Good Reason Process” shall mean that (i) the Executive
reasonably determines in good faith that a “Good Reason” condition has occurred;
(ii) the Executive notifies the Company in writing of the occurrence of the Good
Reason condition within 60 days of the occurrence of such condition; (iii) the
Executive cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates his employment within 60
days after the end of the Cure Period.  If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.
 
 
 

--------------------------------------------------------------------------------

 
f)  Notice of Termination.  Except for termination as specified in Section 4(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.
 
g)  Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated on account of disability under
Section 4(b) or by the Company for Cause under Section 4(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 4(d), 30 days after the date on which a
Notice of Termination is given; (iv) if the Executive’s employment is terminated
by the Executive under Section 4(e) without Good Reason, 30 days after the date
on which a Notice of Termination is given, and (v) if the Executive’s employment
is terminated by the Executive under Section 4(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure
Period.  Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.
 
5)  Compensation Upon Termination.
 
a)  Termination Generally.  If the Executive’s employment with the Company is
terminated for any reason during the Term, the Company shall pay or provide to
the Executive (or to his authorized representative or estate) any earned but
unpaid base salary, incentive compensation earned but not yet paid, unpaid
expense reimbursements, accrued but unused vacation and any vested benefits the
Executive may have under any employee benefit plan of the Company (the “Accrued
Benefit”) within 30 days of the Executive’s Date of Termination.
 
b)  Termination by the Company Without Cause or by the Executive with Good
Reason.  If the Executive’s employment is terminated by the Company without
Cause as provided in Section 4(d), or the Executive terminates his employment
for Good Reason as provided in Section 4(e), then the Company shall, through the
Date of Termination, pay the Executive his Accrued Benefit.  If the Executive
signs a general release of claims in a form and manner satisfactory to the
Company (the “Release”) within 45 days of the receipt of the Release and does
not revoke such Release during the seven day revocation period,
 
i)  the Company shall pay the Executive an amount equal to the Executive’s Base
Salary for the current fiscal year (the “Severance Amount”).  The Severance
Amount shall be paid out in substantially equal installments in accordance with
the Company’s payroll practice over 12 months, beginning on the first payroll
date after the Date of Termination or expiration of the seven-day revocation
period for the Release, if later.  Solely for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), each installment payment
is considered a separate payment.  Notwithstanding the foregoing, if the
Executive breaches any of the provisions contained in Section 8 of this
Agreement, all payments of the Severance Amount shall immediately cease; and
 
ii)  subject to the Executive’s copayment of premium amounts at the active
employees’ rate, the Executive may continue to participate in the Company’s
group health, dental and vision program for 12 months; provided, however, that
the continuation of health benefits under this Section shall reduce and count
against the Executive’s rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).
 
6)  Change in Control Payment.  The provisions of this Section 6 set forth
certain terms of an agreement reached between the Executive and the Company
regarding the Executive’s rights and obligations upon the occurrence of a Change
in Control of the Company, as defined herein.  These provisions are intended to
assure and encourage in advance the Executive’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of any such event.  These provisions shall apply in lieu
of, and expressly supersede, the provisions of Section 5(b) regarding severance
pay and benefits upon a termination of employment, if such termination of
employment occurs within 3 months prior to or 12 months after the occurrence of
the first event constituting a Change in Control, provided that such first event
occurs during the Term.  These provisions shall terminate and be of no further
force or effect beginning 12 months after the occurrence of a Change in Control,
in which case the provisions of Section 5(b) shall once again become applicable.
 
 
 

--------------------------------------------------------------------------------

 
a)  Change in Control.  (i) If within 3 months prior to or 12 months after a
Change in Control, the Executive’s employment is terminated by the Company
without Cause as provided in Section 4(d) or the Executive terminates his
employment for Good Reason as provided in Section 4(e), then
 
(1)  Subject to the signing of the Release by the Executive within 45 days of
the receipt of the Release and not revoking the Release during the seven day
revocation period, the Company shall pay the Executive a lump sum in cash in an
amount equal to 1½ times the sum of (A) the Executive’s current Base Salary (or
the Executive’s Base Salary in effect immediately prior to the Change in
Control, if higher) plus (B) the Executive’s target annual bonus for the current
fiscal year (or if higher, the target annual bonus for the fiscal year
immediately prior to the Change in Control) on the first payroll date following
the Date of Termination or the expiration of the seven-day revocation period for
the Release, if later; and
 
(2)  Subject to the Executive’s copayment of premium amounts at the active
employees’ rate, the Executive may continue to participate in the Company’s
group health, dental and vision program for 18 months; provided, however, that
the continuation of health benefits under this Section shall reduce and count
against the Executive’s rights under COBRA.
 
(ii)           Notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, upon the occurrence of a Change in
Control, all stock options and other stock-based awards held by the Executive
shall immediately accelerate and become fully exercisable or nonforfeitable as
of the effective date of such Change in Control.
 
(iii)           Notwithstanding anything to the contrary in this Agreement, it
is expressly understood by the parties hereto that so long as the Executive
retains primary management responsibilities for the business conducted by the
Company immediately prior to a Change in Control, “Good Reason” shall not exist
under Section 4(e)(i).
 
b)  Gross-Up Payment.
 
(i)  Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Severance Payments”), would be subject to the excise tax imposed by Section
4999 of the Code, the following provisions shall apply:
 
(A)  If the Severance Payments, reduced by the sum of (1) the Excise Tax (as
defined below) and (2) the total of the Federal, state, and local income and
employment taxes payable by the Executive on the amount of the Severance
Payments which are in excess of the Threshold Amount (as defined below), are
greater than or equal to the Threshold Amount, the Executive shall be entitled
to the full benefits payable under this Agreement.
 
(B)  If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the benefits payable under this Agreement shall be reduced (but not
below zero) to the extent necessary so that the sum of all Severance Payments
shall not exceed the Threshold Amount.  In such event, the Severance Payments
shall be reduced in the following order: (1) cash payments subject to Section
409A of the Code; (2) cash payments not subject to Section 409A of the Code; (3)
equity-related payments or acceleration; and (4) non-cash forms of benefits.  To
the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.
 
(ii)  For the purposes of this Section 6(b), “Threshold Amount” shall mean three
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.
 
(iii)  The determination as to which of the alternative provisions of Section
6(b)(i) shall apply to the Executive shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive.  For
purposes of determining which of the alternative provisions of Section 6(b)(i)
shall apply, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.  Any determination by the Accounting Firm shall
be binding upon the Company and the Executive.
 
 
 

--------------------------------------------------------------------------------

 
c)  Definitions.  For purposes of this Section 6, the following terms shall have
the following meanings:
 
“Change in Control” shall mean any of the following:
 
i)  any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing more than 50
percent of the combined voting power of the Company’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from the Company); or
 
ii)  the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or
 
iii)  the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to more than 50 percent of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns more than 50 percent of
the combined voting power of all of the then outstanding Voting Securities, then
a “Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).
 
7)  Section 409A.
 
a)  Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original
schedule.  Any such delayed cash payment shall earn interest at an annual rate
equal to the applicable federal short-term rate published by the Internal
Revenue Service for the month in which the date of separation from service
occurs, from such date of separation from service until the payment.
 
b)  The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
 
 
 

--------------------------------------------------------------------------------

 
c)  The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).
 
d)  The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.
 
8)  Confidential Information, Noncompetition and Cooperation.
 
a)  Confidential Information.  As used in this Agreement, “Confidential
Information” means information belonging to the Company which is of value to the
Company in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the
Company.  Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and other
intellectual property; trade secrets; know-how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Company.  Confidential Information includes
information developed by the Executive in the course of the Executive’s
employment by the Company, as well as other information to which the Executive
may have access in connection with the Executive’s employment.  Confidential
Information also includes the confidential information of others with which the
Company has a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless due to breach of the Executive’s duties under Section 8(b).
 
b)  Confidentiality.  The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Company with respect to all Confidential Information.  At all times,
both during the Executive’s employment with the Company and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Company, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Company.
 
c)  Assignment of Inventions.  The Executive understands that the Company is now
and may hereafter be subject to non-disclosure or confidentiality agreements
with third persons which require the Company to protect or refrain from use of
Confidential Information.  The Executive agrees to be bound by the terms of such
agreements in the event the Executive has access to such Confidential
Information.
 
d)  Developments.
 
i)  The Executive will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, and audio or visual works and
other works of authorship (collectively “Developments”), whether or not
patentable or copyrightable, that are created, made, conceived or reduced to
practice by him (alone or jointly with others) or under his direction during the
period of his employment.  The Executive acknowledges that all work performed by
him is on a “work for hire” basis, and the Executive does hereby assign and
transfer and, to the extent any such assignment cannot be made at present, will
assign and transfer, to the Company and its successors and assigns all his
right, title and interest in all Developments that (a) relate to the business of
the Company or any customer of or supplier to the Company or any of the products
or services being researched, developed, manufactured or sold by the Company or
which may be used with such products or services; or (b) result from tasks
assigned to him by the Company; or (c) result from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company (“Company-Related Developments”), and all related patents,
patent applications, trademarks and trademark applications, copyrights and
copyright applications, and other intellectual property rights in all countries
and territories worldwide and under any international conventions (“Intellectual
Property Rights”).
 
ii)  To preclude any possible uncertainty, the Executive has set forth on
Exhibit A attached hereto a complete list of Developments that he has, alone or
jointly with others, conceived, developed or reduced to practice prior to the
commencement of his employment with the Company that he considers to be his
property or the property of third parties and that he wishes to have excluded
from the scope of this Agreement (“Prior Inventions”).  If disclosure of any
such Prior Invention would cause him to violate any prior confidentiality
agreement, he understands that he is not to list such Prior Inventions in
Exhibit A but is only to disclose a cursory name for each such invention, a
listing of the party(ies) to whom it belongs and the fact that full disclosure
as to such inventions has not been made for that reason.  The Executive has also
listed on Exhibit A all patents and patent applications in which he is named as
an inventor, other than those which have been assigned to the Company (“Other
Patent Rights”).  If no such disclosure is attached, the Executive represents
that there are no Prior Inventions or Other Patent Rights.  If, in the course of
his employment with the Company, he incorporates a Prior Invention into a
Company product, process or machine or other work done for the Company, the
Executive hereby grants to the Company a nonexclusive, royalty-free, paid-up,
irrevocable, worldwide license (with the full right to sublicense) to make, have
made, modify, use, sell, offer for sale and import such Prior
Invention.  Notwithstanding the foregoing, the Executive will not incorporate,
or permit to be incorporated, Prior Inventions in any Company-Related
Development without the Company’s prior written consent.
 
 
 

--------------------------------------------------------------------------------

 
iii)  This Agreement does not obligate the Executive to assign to the Company
any Development which, in the sole judgment of the Company, reasonably
exercised, is developed entirely on the Executive’s own time and does not relate
to the business efforts or research and development efforts in which, during the
period of his employment, the Company actually is engaged or reasonably would be
engaged, and does not result from the use of premises or equipment owned or
leased by the Company.  However, the Executive will also promptly disclose to
the Company any such Developments for the purpose of determining whether they
qualify for such exclusion.  The Executive understands that to the extent this
Agreement is required to be construed in accordance with the laws of any state
which precludes a requirement in an employee agreement to assign certain classes
of inventions made by an employee, this paragraph  will be interpreted not to
apply to any invention which a court rules and/or the Company agrees falls
within such classes.  The Executive also hereby waives all claims to any moral
rights or other special rights which the Executive may have or accrue in any
Company-Related  Developments.
 
e)  Enforcement of Intellectual Property Rights.  The Executive will cooperate
fully with the Company, both during and after his employment with the Company,
with respect to the procurement, maintenance and enforcement of Intellectual
Property Rights in Company-Related Developments.  The Executive will sign, both
during and after the term of this Agreement,  all papers, including without
limitation copyright applications, patent applications, declarations, oaths,
assignments of priority rights, and powers of attorney, which the Company may
deem necessary or desirable in order to protect its rights and interests in any
Company-Related Development.  If the Company is unable, after reasonable effort,
to secure the Executive’s signature on any such papers, the Executive hereby
irrevocably designates and appoints each officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Company-Related Development.
 
f)  Documents, Records, etc.  All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Company or are produced
by the Executive in connection with the Executive’s employment will be and
remain the sole property of the Company.  The Executive will return to the
Company all such materials and property as and when requested by the
Company.  In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason.  The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination.
 
g)  Noncompetition and Nonsolicitation.  During the Term and for 12 months
thereafter, the Executive (i) will not, directly or indirectly, whether as
owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engage, participate, assist or invest in any Competing Business (as
hereinafter defined); (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Company); and (iii) will refrain from
directly or indirectly calling upon, soliciting or encouraging any customer,
potential customer or supplier to terminate or otherwise modify adversely its
business relationship with the Company.  The Executive understands that the
restrictions set forth in this Section 8(g) are intended to protect the
Company’s interest in its Confidential Information and established employee,
customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose.  For purposes of
this Agreement, the term “Competing Business” shall mean a business conducted
anywhere in the world which develops, manufactures or markets any products, or
performs any services that are competitive with or similar to the products or
services of the Company or the products and services that the Company has under
development or that are the subject of active planning at any time during the
employment of the Executive.  Notwithstanding the foregoing, the Executive may
own up to one percent (1%) of the outstanding stock of a publicly held
corporation which constitutes or is affiliated with a Competing Business.
 
 
 

--------------------------------------------------------------------------------

 
h)  Third-Party Agreements and Rights.  The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business.  The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party.  In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.
 
i)  Litigation and Regulatory Cooperation.  During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the
Company.  The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the
Company.  The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 8(i).
 
j)  Injunction.  The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises set forth in this Section 8, and that in any event
money damages would be an inadequate remedy for any such breach.  Accordingly,
subject to Section 9 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Company shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Company.
 
9)  Arbitration of Disputes.  Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators.  In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s
agreement.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 9 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 9 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 9.
 
10)  Consent to Jurisdiction.  To the extent that any court action is permitted
consistent with or to enforce Section 9 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts.  Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.
 
11)  Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements including, but not limited to that certain Employment Letter dated
April 27, 2009 (the “Employment Letter”).
 
12)  Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.
 
13)  Successor to the Executive.  This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).
 
 
 

--------------------------------------------------------------------------------

 
14)  Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
15)  Waiver.  No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
 
16)  Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.
 
17)  Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.
 
18)  Governing Law.  This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth.  With respect to any disputes concerning federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.
 
19)  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
 
20)  Successor to Company.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place.  Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.
 
21)  Gender Neutral.  Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
 

  ANIKA THERAPEUTICS, INC.                     By:
/s/ Charles H. Sherwood, Ph.D.
    Its:
President and Chief Executive Officer
                    EXECUTIVE                     /s/ Sylvia Cheung     Sylvia
Cheung  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 

To: Anika Therapeutics, Inc.       From:           Date:    

 
SUBJECT:                      Prior Inventions
 
The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:
 

  o No inventions or improvements             o See below:                      
                                      o Additional sheets attached            
The following is a list of all patents and patent applications in which I have
been named as an inventor:           o None             o See below:            
                                     

 
 
 